Deen, Presiding Judge.
The sole issue in this appeal is whether the trial court violated OCGA § 9-10-182 by allowing two attorneys to argue for the defendant during closing argument. Both the plaintiff and the defendant employed double counsel. One attorney for the plaintiff began closing argument; the two defense attorneys then argued; and the plaintiff’s second attorney concluded the argument. Under Taylor v. Powell, 158 Ga. App. 339 (280 SE2d 386) (1981), this procedure did not violate OCGA § 9-10-182.

Judgment affirmed.


Birdsong, C. J., and Pope, J., concur.